Citation Nr: 1610862	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his step-daughter




ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, reopened and denied the claim of entitlement to service connection for lumbosacral strain.

The issue of entitlement to service connection for a lumbar spine disability was first denied in a December 1955 rating decision and again denied in a February 2005 rating decision.  The Board finds that the disability claimed and denied in 1955 and 2005 and the current claim are the same since, as the Board explains below, the Veteran has identified the same disability in each claim, namely a lumbar spine disability, and the Veteran has asserted in the current claim that his current symptoms have been consistent since service.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the lumbar spine disability adjudicated in 1955 and 2005.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to first consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.

The Veteran provided testimony during a hearing before the Board in February 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1955 rating decision, the RO denied service connection for a lumbar spine disability, namely lumbosacral strain and narrowed lumbosacral joint with congenital defect in arch of L-5; the Veteran did not appeal this determination and new and material evidence was not received within one year of notice of its issuance.

2.  In February 2005 rating decision, the RO denied the petition to reopen the previously denied claim of entitlement to service connection for a lumbar spine disability; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.  

3.  Evidence received more than one year since notice of the February 2005 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1955 and February 2005 rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2015).

2.  Evidence received more than one year since notice of the February 2005 decision is new and material and the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for a lumbar spine disability was initially denied in the December 1955 rating decision on the basis that the narrowed lumbosacral joint with congenital defect in the arch of L-5 was a congenital or developmental defect unrelated to military service and as there was no evidence of lumbosacral strain upon separation or of any permanent residuals of the temporary in-service lumbar strain upon separation.  Indeed, the evidence at the time demonstrated that while the Veteran was diagnosed with chronic lumbar strain during service in 1953 and received back treatment in 1954, lumbar strain was not noted upon separation in January 1955 or upon VA examination in February 1955.  Additional evidence considered in the Veteran's October 2004 petition to reopen included a February 1998 private treatment record demonstrating that the Veteran continued to have a current disability, diagnosed as degenerative disc disease of the lumbar spine.  However, there was no opinion of record as to whether the disability was related to the congenital defect of the L5 arch or to service.  Finding that this evidence was not new and material, the RO declined to reopen the claim in a February 2005 rating decision.

The Veteran did not submit a notice of disagreement with that decision, and new and material evidence was not received within one year of its issuance.  Therefore, the February 2005 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Evidence received more than one year since the February 2005 rating decision includes the Veteran's testimony during his Board hearing, and multiple statements from his family and friends asserting that the Veteran did not have any back-related symptoms or problems prior to military service and that his back symptoms began during service and have continued since.  In addition, a July 2011 VA examiner diagnosed degenerative joint disease and opined that the disability was related to aging and not etiologically related to service.  As explained below, the Board finds that the VA examiner's opinion is inadequate and that a new VA examination must be provided.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current disability related to service.  To this end, the Board notes that if a congenital condition is a "defect" (i.e., a structural or inherent abnormality which is more or less static in nature), the presumption of soundness does not apply and service connection could be granted if the evidence establishes that a disability due to disease or injury that was incurred in service is superimposed on the congenital defect.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).

Moreover, this evidence raises a reasonable possibility of substantiating the claim since, as explained below, it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is, therefore, reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened.


REMAND

In a VA Form 21-4142 received in July 2011, the Veteran identified private sources of back treatment dating from 1955 to 2011, although some of the treatment providers from the 1950s and 1960 were noted to be retired or deceased and he did not provide any addresses.  Nevertheless, no development has been undertaken pertaining to this relevant information.  Moreover, in a December 14, 2012, VA treatment record, the Veteran reported that his lumbar spine disability was being managed and treated by an outside primary care provider, Dr. Barrett.  As such, it appears that there are outstanding private treatment records relevant to the Veteran's claim and VA has a duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994).  

In addition, the Board finds that the July 2011 VA examiner's opinion regarding the etiology of the degenerative joint disease is inadequate, as the examiner did not consider the statements of the Veteran and his friends and family who reported that he did not have any back-related symptoms prior to service, that his back symptoms began during service as a result of an accident while moving cement in a wheelbarrow, and that his symptoms have continued ever since.  Moreover, the examiner did not comment on the role, if any, played by the congenital defect previously noted.  The Board notes in addition that an etiology opinion regarding degenerative disc disease of the lumbar spine has not been obtained since the disability was first diagnosed in February 1998.  Accordingly, a new VA examination and etiological opinions must be obtained on remand.  All outstanding records of ongoing VA treatment should be also obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created beginning in September 2015 and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile. 

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment of his back disability, including for the treatment providers identified in the July 2011 VA Form 21-4142 and his primary care provider, Dr. Barrett.  See December 14, 2012 VA treatment record.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA spine examination with a qualified physician to determine whether any current lumbar spine disability is related to service.  

Access to the virtual claims folder, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current lumbar spine disabilities, and should specifically state whether the Veteran has degenerative disc disease, degenerative joint disease, and a congenital defect in the arch of the L-5 vertebrae.  

Then, the examiner should offer the following opinions for each disability identified: 

(a) Is the disability a congenital or developmental defect or disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

(b) If the disability is a developmental defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during military service.  If the answer to the above question is "Yes," please describe the resultant disability. 

(c) If the answer to question (a) is that the disability is a congenital or developmental disease or does not have any congenital or developmental origin, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the disability had its clinical onset during active service or is otherwise related to service, including the diagnosis and treatment of chronic lumbosacral strain therein.  In addressing this question, the examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injury, and his current symptoms.  The examiner must specifically comment on the statements from the Veteran and his family and friends which assert that he did not have any symptomatology prior to service, that his symptoms began during service, that they have continued ever since, and that he has not incurred any lumbar spine injury post-service.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Then readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


